historic boardwalk hall llc new jersey sports and exposition authority tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date new jersey sports and exposition authority njsea and pitney bowes pb formed historic boardwalk hall llc to allow pb to invest in the historic rehabilitation of the east hall a popular convention center in atlantic city new jersey the east hall underwent a significant rehabilitation during the years at issue on forms u s return of partnership income for and historic board- walk hall claimed qualified_rehabilitation_expenditures and allocated those expenditures to pb allowing pb to claim his- toric rehabilitation tax_credits pursuant to sec_47 i r c r issued an fpaa asserting alternative grounds for denying pb the claimed rehabilitation tax_credits r’s overarching argu- ment is that njsea sold the rehabilitation tax_credits to pb for a fee r also argues that the accuracy-related_penalty pursuant to sec_6662 i r c applies held historic board- walk hall was not a sham and did not lack economic sub- stance held further pb did become a partner in historic boardwalk hall held further njsea did transfer the bene- fits and burdens of ownership of the east hall to historic boardwalk hall held further the sec_6662 i r c penalty is not applicable kevin m flynn and michael sardar for petitioner daniel a rosen curt m rubin molly h donohue and sashka t koleva for respondent verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports goeke judge respondent issued a notice of final partner- ship administrative adjustment fpaa to historic boardwalk hall llc historic boardwalk hall the issues for decision are whether historic boardwalk hall is a sham whether pitney bowes was a partner in historic board- walk hall whether new jersey sports and exposition authority njsea or petitioner transferred the benefits_and_burdens_of_ownership of the east hall to historic boardwalk hall and whether historic boardwalk hall is liable for sec_6662 accuracy-related_penalties for years and findings_of_fact some of the facts have been stipulated and the stipula- tions of fact and the attached exhibits are incorporated herein by this reference njsea was created by the new jersey state legislature in and is a state instrumen- tality njsea was initially formed to build own and operate the meadowlands sports complex in east rutherford new jersey njsea’s jurisdiction was expanded by the new jersey state legislature in date to include the atlantic city convention center project that project authorized njsea to build own and operate a new convention center and to own and operate the east hall the east hall is also known as historic boardwalk hall to carry out the new convention center project the atlantic county improvement authority acia and njsea entered into a lease for the east hall whereby njsea leased the east hall for a term of years at a rent of dollar_figure per year shortly thereafter njsea entered into an operating agree- ment with the atlantic city convention center authority accca accca was initially formed to promote tourism in the atlantic city region and it would serve as day-to-day manager of the east hall later njsea and accca entered into a management agree- ment with spectator management group smg smg wa sec_1 all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner well known for managing marketing and developing public assembly facilities including convention and special event centers njsea contracted to have smg manage the east hall because njsea felt that a private company would be able to promote oversee and manage the east hall the west hall a facility adjacent to the east hall and the soon- to-be constructed convention center the management agree- ment stated that smg would provide operations marketing finance employee supervision administrative and other gen- eral management services smg managed the east hall day to day smg maintained a system of accounts for historic boardwalk hall and historic boardwalk hall’s annual audited financial statements were based on this system of accounts although smg’s initial agreement was for a 3-year term it has been extended overview of the transaction at issue historic boardwalk hall was organized under the laws of the state of new jersey as a limited_liability_company on date njsea was the sole member of historic board- walk hall at formation on date pb historic renovations llc pitney bowes was admitted as a member of historic boardwalk hall historic boardwalk hall’s purpose was to allow pitney bowes to invest in the rehabilitation of the east hall because the east hall was a historic_structure this rehabilitation project had the potential to earn sec_47 historic rehabilitation credits historic boardwalk hall’s formation would allow pitney bowes a private party to earn these historic rehabilitation credits from the rehabilitation of a public governmentally owned building respondent argues that in substance the transaction was akin to njsea’s selling rehabilitation credits to pitney bowes to that end respondent determined alternatively in the fpaa that his- toric boardwalk hall is a sham that pitney bowes was never a partner in historic boardwalk hall and that njsea never pb historic renovations llc was a limited_liability_company whose sole member during all relevant periods was pitney bowes credit corp during all relevant times pitney bowes credit corp was a wholly owned subsidiary of pitney bowes corp for simplicity we refer to pb historic renovations llc pitney bowes credit corp and pitney bowes corp as pitney bowes sec_47 allows for a federal tax_credit of percent of the qualified_rehabilitation expendi- tures with respect to any certified_historic_structure verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports transferred ownership of the east hall to historic boardwalk hall a finding for respondent on any of these theories would prevent the sec_47 rehabilitation credits from flowing to pitney bowes instead they would flow to njsea petitioner contends instead that transactions like the one at issue were promoted and supported by congress and are not shams east hall history construction of the east hall began in and was com- pleted in it is located prominently at the center of the atlantic city new jersey boardwalk and faces the atlantic ocean the east hall was a popular event space of exceptionally large dimensions featuring an auditorium with a 130-foot ceiling and over big_number square feet of floor space after it was completed the east hall hosted a number of public events including hockey matches professional football games and equestrian shows the east hall also hosted trade shows conferences meetings and musical perform- ances including those of the beatles and the rolling stones beginning in the east hall hosted the miss america pageant the east hall was listed as a national historic landmark by the u s department of the interior on date in date the new jersey state legislature author- ized njsea to undertake construction of the new convention center and renovation of the east hall once the new conven- tion center was completed it was expected to become the pri- mary location for flat-floor conventions like the ones that had until that time been held in the east hall as a result the east hall would no longer draw those types of events and would have no use unless renovated once construction began on the new convention center representatives of njsea and other new jersey state officials began to study and make plans for the future of the east hall because it had become run down the only way to make the east hall usable again was to convert it to a special events facility that could host concerts sporting events family shows and other civic events this conversion would require that the east hall be substantially_rehabilitated state officials in new jersey decided to rehabilitate the east hall and convert it into a mixed-use space verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner rehabilitation of the east hall began in date it was to be completed in four phases construction of scaf- folding suspended from the auditorium’s ceiling to facilitate rehabilitation of the ceiling removal of auditorium ceiling tiles and abatement of asbestos reconstruction of the ceiling using glass-fiber reinforced tiles and high-perform- ance acoustical perforated aluminum tiles and construc- tion of a new permanent arena seating bowl construction of support services and patron amenities beneath the seating bowl and restoration and historically accurate painting of the hall’s interior to pay for a portion of the renovation costs on date njsea issued about dollar_figure million of state bonds in addition njsea received approximately dollar_figure million from the new jersey casino reinvestment development authority in the absence of an equity investor the rehabilitation would have been funded entirely by the state of new jersey sovereign capital resources llc in late paul hoffman mr hoffman of sovereign capital resources llc sovereign contacted representatives of njsea sovereign was founded by mr hoffman and a partner in mr hoffman contacted njsea because he had learned of the east hall renovation one of sovereign’s business lines was raising equity for historic rehabilitations njsea engaged the services of sovereign to act as its finan- cial adviser in finding an equity investor for the east hall’s rehabilitation respondent argues that this was not an investment but rather sovereign was facilitating a sale of the historic tax_credits generated by the east hall rehabilita- tion njsea engaged several law firms to review and opine on certain aspects of the transaction wolf block schorr solis-cohen llp gibbons del deo dolan griffinger vecchione gibbons del deo and wolf sampson p c njsea also engaged the accounting firm of reznick fedder silverman p c reznick to provide counsel on the rehabilitation_credit transaction the new jersey casino reinvestment development authority is a state_agency created by the new jersey state legislature that uses funds generated from governmental charges imposed on the casino industry for economic development and community projects throughout the state the funds given to njsea were in the form of a grant verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports confidential offering memorandum sovereign prepared a confidential offering memorandum as part of its services to njsea the memorandum was prepared using information provided to soverign by njsea reznick and others and included financial information for the rehabilitation of the east hall and for its operation after the rehabilitation was completed the financial projections in the confidential offering memo- randum were based on certain assumptions most impor- tantly that revenue from the east hall would increase per- cent per year the financials projected that the eventual partnership would have positive net operating income from through that net operating income would be zeroed out through lease payments an increase in a replace- ment reserve the investor member’s 3-percent priority dis- tribution and an incentive management fee to the extent there was cash to make those payments the confidential offering memorandum also informed prospective investors that historic boardwalk hall would have taxable losses for at least the year sec_2002 through the financial projections attached to the amended and restated operating_agreement discussed more fully below are different from those attached to the confidential offering memorandum the memorandum was sent to corporations and described the transaction as a sale of tax_credits the memorandum indicated that the private investor’s equity_investment would be used to pay a development fee to njsea with any surplus remaining with historic boardwalk hall four corporations showed interest in joining the transaction and each submitted a bid detailing how much it would be willing to invest depending on the rehabilitation credits it would earn eventually pitney bowes’ offer was accepted and it was selected to invest in historic boardwalk hall formation of historic boardwalk hall historic boardwalk hall organized on date elected to be treated as a partnership for federal_income_tax purposes njsea was the sole member at formation and executed an operating_agreement for the east hall as explained above when pitney bowes joined historic board- verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner walk hall on date njsea and historic boardwalk hall signed an amended and restated operating_agreement the area the area identified njsea as man- aging member and pitney bowes as investor member of his- toric boardwalk hall pursuant to the terms of the area pitney bowes has a 9-percent ownership_interest in his- toric boardwalk hall njsea owns the remaining percent profits losses tax_credits and net cashflow are allocated to historic boardwalk hall’s members according to their owner- ship interests the area stated that historic boardwalk hall was formed to acquire develop finance rehabilitate own maintain operate license and sell or otherwise dispose_of the east hall for use as a special events facility to hold events including but not limited to spectator sporting events the area made clear that the potential rehabilitation tax_credits were an integral part of the transaction but did not use the term sale it referred to both pitney bowes and njsea as members of historic boardwalk hall article dollar_figure of the area reiterated the purpose of historic boardwalk hall and also granted historic boardwalk hall the authority to take actions necessary to carry out its pur- pose the area included an additional set of financial informa- tion the most important difference between these financials and those attached to the confidential offering memorandum was the inflation factor applied to the east hall’s revenues the financial projections attached to the area used a 5-per- cent inflator rather than the 0-percent inflator in the con- fidential offering memorandum also the operating assump- tions underlying the updated financials assumed higher service income parking revenue and novelty revenue in the first year of operations operating_expenses for the initial years remained the same as a result of higher projected revenues the statement of projected cashflows attached to the area showed higher pay- ments to the equity investor and also payments on the acquisition and construction loans discussed below these financials however still resulted in a taxable net_loss verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports lease and sublease of the east hall as discussed above njsea leased the east hall from acia for a 35-year term on date njsea amended its lease agreement to extend the lease_term until november on that date njsea and historic boardwalk hall entered into two agreements first njsea as sublessor and historic boardwalk hall as sublessee entered into a sublease of the east hall whereby njsea subleased the property to historic boardwalk hall second njsea and historic board- walk hall entered into a lease agreement which the parties treated as a sale and purchase for federal state and local income_tax purposes pursuant to the lease agreement his- toric boardwalk hall purportedly acquired ownership of the east hall historic boardwalk hall paid for the east hall by an acquisition note in the amount of dollar_figure the acquisi- tion note was secured_by a mortgage on the property the amount of the acquisition note represented the total expendi- tures that njsea had made through that date in renovating the east hall the acquisition note bears interest at dollar_figure percent per year and provides for level annual payments of dollar_figure through the year to the extent historic boardwalk hall has sufficient cash to make the annual pay- ments also on date njsea entered into a construc- tion loan agreement with historic boardwalk hall to lend amounts to the partnership from time to time to pay for the remainder of renovations to the east hall at that time njsea agreed to lend dollar_figure to historic boardwalk hall njsea’s obligation to lend to historic boardwalk hall was evidenced by a mortgage note and a second mortgage on the property contributions to historic boardwalk hall pitney bowes made capital contributions to historic board- walk hall and also lent funds to the partnership pursuant to the area pitney bowes was to make four capital contribu- tions totaling dollar_figure pitney bowes made the following contributions to historic boardwalk hall verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner date amount dollar_figure big_number big_number big_number big_number the date and date capital contributions were together considered pitney bowes’ second capital contribu- tion even though the contribution was made on two separate dates a portion of pitney bowes’ fourth capital_contribution was paid and is currently being held in escrow pitney bowes also made an investor loan of dollar_figure million to historic boardwalk hall on date the prin- cipal amount of the investor loan was increased to dollar_figure on or around date pitney bowes was not required to make the second third or fourth capital_contribution if certain requirements in the area were not satisfied the area provided that pitney bowes’ capital contributions were to be used to pay down the principal on the acquisition note pitney bowes’ capital contributions were in fact used to pay down the principal on the acquisition note shortly there- after a corresponding draw would be made on the construc- tion note and njsea would advance those funds to historic boardwalk hall ultimately these offsetting draws left his- toric boardwalk hall with cash in the amount of pitney bowes’ capital contributions a decreased balance on the acquisition loan and an increased balance on the construc- tion loan these funds were then used by historic boardwalk hall to pay assorted fees related to the transaction and to pay njsea a developer’s fee for its work managing and over- seeing the east hall’s rehabilitation a portion of pitney bowes’ second capital_contribution was not returned to historic boardwalk hall but rather was used by njsea to purchase the guaranteed investment contract gic the gic is discussed further below historic boardwalk hall paid njsea dollar_figure million as a development fee for its role overseeing the east hall’s rehabilitation this came mainly from pitney bowes’ third and fourth capital contributions and was paid pursuant to a development agreement between historic boardwalk hall verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports and njsea the development agreement reiterated historic boardwalk hall’s purpose and imposed certain obligations on njsea as the developer in exchange for a dollar_figure million development fee the development agreement obligated njsea to obtain all required government approvals for the rehabilitation and to oversee the completion of the rehabilita- tion this included overseeing the contractors who were rehabilitating the east hall ensuring that all amenities consistent with the overall rehabilitation were put in place causing the completion of phase of the rehabilitation and causing the rehabilitation such that it would earn rehabilitation tax_credits the development agreement fur- ther required njsea to obtain certification of the rehabilita- tion from the u s department of the interior and to main- tain insurance over the rehabilitation as set forth in the area njsea’s development fee would not be earned until the rehabilitation was completed and it was payable imme- diately upon completion distributions from historic boardwalk hall the area provided for the distribution of historic board- walk hall’s net cashflow first if certain title insurance or environmental insurance proceeds were paid percent went to pitney bowes second any remaining net cashflow was used to make interest payments on pitney bowes’ investor loan to historic boardwalk hall should there be any remaining net cashflow percent was to be distributed to pitney bowes until pitney bowes had received its 3-percent preferred_return the preferred_return was equal to percent of its adjusted capital contribu- tion which was determined at the end of historic boardwalk hall’s fiscal_year next funds were distributed to pitney bowes to cover any federal state_and_local_income_taxes paid on taxable_income allocated to pitney bowes any remaining net cashflow was then distributed to njsea for current and accrued but unpaid debt service on the acquisition and construction notes and then to njsea to repay any operating deficit loans lastly any remaining net cashflow was paid to pitney bowes and njsea in accordance with their membership interests verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner environmental concerns and analysis the parties were concerned that the east hall’s rehabilita- tion would lead to certain environmental hazards to that end pitney bowes retained the law firm of kelley drye warran llp to assess historic boardwalk hall and pitney bowes’ potential liability for environmental claims in order to determine any potential environmental issues historic boardwalk hall obtained reports that evaluated the east hall for potential hazards and also provided remedi- ation plans environmental partners inc prepared a phase i environ- mental site assessment for pitney bowes the report identi- fied certain environmental hazards including asbestos pos- sibly lead-based paint underground storage tanks and other chemical hazards the report characterized the east hall as an unknown risk and concluded that environmental liabil- ities could not be estimated at that time without more anal- ysis of the east hall l robert kimball associates inc also prepared a haz- ardous materials assessment the kimball report of the east hall focusing on asbestos lead-based paint hazardous mate- rials storage drainage roof deterioration and certain haz- ardous chemicals that might be present or become exposed by the east hall’s rehabilitation the kimball report then went on to evaluate how potential hazards should be dealt with and estimated what remediation would cost the kimball report estimated that remediation would cost more than dollar_figure million the area contained certain representations by njsea to pitney bowes concerning the east hall and its rehabilitation with regard to environmental hazards first njsea war- ranted to pitney bowes that there were no known environ- mental hazards other than those identified in the en- vironmental assessments njsea also warranted that if any new environmental hazards were uncovered njsea would remediate them in its role as managing member second njsea warranted that should it default in its role to reme- diate any environmental hazards it would hold pitney bowes harmless and indemnify it for any costs incurred as a result of njsea’s default njsea also held environmental liability insurance historic boardwalk hall was a named insured on verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports the insurance_policy and pitney bowes was later added as an additional insured future transfers of pitney bowes’ interest njsea and pitney bowes contemplated pitney bowes’ dis- posing of its membership interest and leaving historic boardwalk hall to that end they negotiated a number of possible ways to transfer pitney bowes’ interest to njsea a pitney bowes repurchase option the area provided two options first article dollar_figure gave pitney bowes the authority to require njsea to purchase pitney bowes’ interest in historic boardwalk hall if pitney bowes exercised its option under this article njsea would have to purchase its membership interest for a price equal to pitney bowes’ capital contributions up to that point plu sec_15 percent interest pitney bowes’ reasonable third-party fees and expenses with regard to the transaction and dollar_figure as a reimbursement for pitney bowes’ internal expenses with regard to the transaction njsea had to make the dollar_figure reimbursement payment only if phase of the rehabilitation was not placed_in_service for purposes of the rehabilitation tax_credit by date or if the rehabilitation tax_credits were less than dollar_figure for tax_year for any reason pitney bowes could exercise its repurchase option contained in article dollar_figure only until date b njsea management purchase option article a and b of the area imposed certain restric- tions on njsea’s authority as managing member article a prevented njsea from performing any act in violation of the law performing any act in violation of any project documents doing any act that required pitney bowes’ con- sent or borrowing or commingling any of historic boardwalk hall’s funds article b prevented njsea from selling refinancing or disposing of historic boardwalk hall’s assets materially phase involved the rehabilitation of the east hall’s ceiling this included replacing the ceiling tiles and the lighting system and installing a computer-controlled light system at the base of each ceiling bay that would allow for the projection of sunsets and other theatrical ef- fects onto the new ceiling tiles verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner modifying historic boardwalk hall’s insurance plan amending any of the main transaction documents borrowing any money other than the acquisition or construction loans or taking any_action that would adversely affect pitney bowes either as a member or financially these prohibitions were not absolute both article a and b gave njsea the option to purchase pitney bowes’ membership interest before taking any of the prohibited actions to exercise its options njsea would have to give written notice of its intent to purchase pitney bowes’ interest and would have to actually purchase the interest within days of providing such notice if it exercised its options njsea would have to pay pitney bowes the present_value of the projected tax benefits and the projected cashflow to be distributed to pitney bowes the projected cashflows were limited to the projected tax benefits up until the first date that njsea could exercise its purchase option discussed below and to the extent that pitney bowes had received any_tax benefits or cashflows at the time njsea decided to purchase pitney bowes’ in- terest thus if njsea exercised its option under article a or b its payment obligation would be based on its projected obligations from that date until the earliest date it could have otherwise opted to purchase pitney bowes’ mem- bership interest c future purchase options lastly the parties negotiated two additional agreements that would allow njsea to reacquire pitney bowes’ member- ship interest in historic boardwalk hall on date pitney bowes and njsea entered into two option con- tracts these were the purchase option agreement and the agreement to compel purchase the purchase option agreement gave njsea the right to purchase pitney bowes’ membership interest in historic boardwalk hall njsea could execute the purchase option agreement at any time during a 12-month_period beginning months after the entire east hall was placed_in_service for purposes of determining the historic rehabilitation credits thus from months to months after the east hall was placed_in_service njsea had the option to purchase verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports pitney bowes’ interest the option would expire at the end of the 12-month_period if the purchase option agreement was not executed the agreement to compel purchase gave pitney bowes the right to require njsea to purchase pitney bowes’ membership interest in historic boardwalk hall pitney bowes may exer- cise this option during a 12-month_period beginning months after the east hall is placed_in_service for purposes of determining the historic rehabilitation credits like the purchase option agreement the agreement to compel pur- chase was available only for months both options require njsea to pay pitney bowes the greater of percent of the fair_market_value of percent of the membership interests in historic boardwalk hall or any accrued and unpaid preferred_return at the time of trial none of the options had been exercised and historic boardwalk hall continued to operate with pitney bowes and njsea as its only members guaranteed investment contract in order to secure njsea’s payment if njsea reacquired pitney bowes’ interest in historic boardwalk hall the area required njsea to purchase a gic as discussed above pitney bowes’ capital contributions were initially used to pay down the principal on the acquisi- tion loan shortly thereafter a corresponding draw would be made on the construction loan leaving historic boardwalk hall with the capital_contribution this did not occur with respect to pitney bowes’ entire second capital_contribution although the second capital_contribution was used to pay down the acquisition loan a corresponding draw was not made on the construction loan njsea retaining these funds used a portion of the capital_contribution to fund the pur- chase of the gic first union national bank first union was appointed escrow agent for both pitney bowes and njsea njsea depos- ited about dollar_figure million of pitney bowes’ second capital con- tribution with first union first union then entered into a master repurchase_agreement with transamerica occidental life_insurance co the master repurchase_agreement was then pledged as collateral to secure njsea’s payment obliga- verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner tion if under either the purchase option or the agreement to compel purchase it was required to purchase pitney bowes’ membership interest in historic boardwalk hall tax benefits guaranty njsea pitney bowes and historic boardwalk hall foresaw the possibility that the internal_revenue_service irs would challenge the reporting of the east hall’s rehabilitation con- sequently the area appointed njsea as historic boardwalk hall’s tax_matters_partner and provided for the appointment of counsel by njsea should the transaction be challenged pitney bowes had final approval over the appointment of counsel to represent historic boardwalk hall pitney bowes and historic boardwalk hall also executed a tax benefits guaranty agreement by which historic boardwalk hall guaranteed the projected tax benefits allo- cable to pitney bowes njsea was required to fund any pay- ments made pursuant to the tax benefits guaranty the tax benefits guaranty provides that it was entered into to induce pitney bowes as investor to acquire an interest in historic boardwalk hall its ultimate purpose was to require njsea to make pitney bowes whole should any part of the tax benefits be successfully challenged by the irs opinion_letters njsea and pitney bowes sought and received opinion let- ters concerning various aspects of the transaction wolf block prepared a tax opinion letter wolf block opinion analyzing the east hall transaction the wolf block opinion analyzed numerous federal tax issues and concluded in pertinent part that historic boardwalk hall was properly classified as a partnership historic boardwalk hall owned the east hall and the transaction did not violate the eco- nomic substance or sham_transaction doctrines the wolf block opinion relied on a number of other legal opinions in reaching those conclusions these other opinion_letters analyzed various non-tax-related legal questions raised by the east hall’s rehabilitation and pitney bowes’ investment gibbons del deo opined that njsea had the authority to act on behalf of the state of new jersey that historic boardwalk hall was a valid llc and that pitney verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports bowes became a member of historic boardwalk hall under state law wolf samson p c issued a letter concerning how new jersey state law and njsea’s being financed by state bonds would affect njsea’s obligations under the area to fund any deficits and any additional construction costs madison sutro llp provided an opinion letter evaluating the proper classification of the acquisition note the construc- tion note and pitney bowes’ investor loan as debt rather than equity rehabilitation and operation of the east hall bank accounts were established by smg as agent for his- toric boardwalk hall after february of account state- ments show regular activity including both deposits to and checks written on the account njsea had entered into contracts with various third parties regarding certain aspects of the east hall’s rehabilitation these contracts were all assigned to historic boardwalk hall at or around the time pitney bowes became a member in historic boardwalk hall these contracts dealt mainly with contractors who were engaged to perform various pieces of the rehabilitation of the east hall the renovation of the east hall and its conversion to a special events arena was a success since its rehabilitation the east hall has held performances by a number of well- known entertainers and its revenues in and exceeded those in the reznick projections however the east hall has operated at a deficit procedural posture historic boardwalk hall timely filed forms u s return of partnership income for and the forms showed income deductions and ultimately net losses for all years the deductions included the costs of wages for employees who were operating the east hall his- toric boardwalk hall claimed following qualified_rehabilitation expenses the year expenditures dollar_figure big_number big_number verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner schedules k-1 partner’s share of income credits deduc- tions etc were issued to pitney bowes and njsea in accord- ance with their membership interests on date respondent issued the fpaa cov- ering the and tax years to historic board- walk hall the fpaa determined that any items of income or loss or separately_stated items reported on historic board- walk hall’s forms and allocated to pitney bowes were reallocated to njsea the fpaa also determined that under- payments of tax attributable to those adjustments would be subject_to the sec_6662 penalty the fpaa contained an explanation of adjustments which provided alternative arguments in support of the adjustments made in the fpaa including that historic boardwalk hall was created for the express purpose of improperly passing along tax benefits to pitney bowes and is a sham pitney bowes’ stated partnership_interest in historic boardwalk hall was not bona_fide because pitney bowes had no meaningful stake in the success or failure of historic boardwalk hall the east hall was not sold to historic boardwalk hall because the benefits_and_burdens_of_ownership did not pass to historic boardwalk hall accordingly any items of income or loss or separately_stated items attributable to ownership of the east hall were disallowed respondent pursuant to his authority in the antiabuse provisions of sec_1_701-2 income_tax regs had deter- mined that historic boardwalk hall should be disregarded for federal_income_tax purposes and all or part of the underpayments of tax attributable to the adjustments in the fpaa were attributable to either neg- ligence a substantial_understatement_of_income_tax or both petitioner filed its petition in response to the fpaa on date a trial was held from april in new york new york respondent submitted an expert report in support of his position verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports i tefra in general opinion partnerships do not pay federal income taxes but they are required to file annual information returns reporting the partners’ distributive shares of tax items sec_701 sec_6031 the individual partners then report their distributive shares of the tax items on their federal_income_tax returns secs a limited_liability_company with two or more mem- bers is treated as a partnership unless it elects to be treated as a corporation sec_301_7701-3 proced admin regs historic boardwalk hall did not elect to be treated as a corporation and thus is treated as a partnership for fed- eral income_tax purposes to remove the substantial administrative burden occa- sioned by duplicative audits and litigation and to provide consistent treatment of partnership tax items among part- ners in the same partnership congress enacted the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 see 64_f3d_101 2d cir h conf rept pincite 1982_2_cb_600 under tefra all partnership items are determined in a single partnership-level proceeding sec_6226 see also randell v united_states supra pincite the determination of partnership is binding on the partners and may not be challenged in a sub- sequent partner-level proceeding see secs c h this precludes the government from relitigating the same issues with each of the partners in a partnership-level proceeding items in partnership-level proceedings such as the case before us the court’s jurisdiction is limited by sec_6226 to a redetermination of partnership items and penalties on those partnership items sec_6231 defines the term part- nership item as any item required to be taken into account for the partnership’s taxable_year under any provision of sub- title a of the code to the extent the regulations provide that such item is more appropriately determined at the partner- ship level than at the partner level the question whether a partnership is a sham is a partner- ship item more appropriately determined at the partnership verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner level 131_tc_84 affd in pertinent part 591_f3d_649 d c cir likewise whether pitney bowes was a partner in his- toric boardwalk hall is also a partnership_item more appro- priately determined at the partnership level see 118_tc_541 further the determina- tion whether njsea contributed the east hall to historic boardwalk hall is also a partnership_item 129_tc_30 lastly respond- ent’s determination that the transaction should be recast to carry out the intent of subchapter_k is likewise a partnership_item neither party disputes our jurisdiction over these items ii burden_of_proof the commissioner’s determinations in an fpaa are gen- erally presumed correct and a party challenging an fpaa has the burden of proving that the commissioner’s determina- tions are in error rule a 290_us_111 107_tc_94 the burden_of_proof on fac- tual issues that affect a taxpayer’s liability for tax may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue sec_7491 petitioner argues that the burden shifts to respondent under sec_7491 respondent disagrees and argues that petitioner has not satisfied the requirements of sec_7491 a shift in the burden of persuasion has real significance only in the rare event of an evidentiary tie 394_f3d_1030 8th cir affg tcmemo_2003_212 we decide this case on the preponderance_of_the_evidence and the burden_of_proof is not a factor in our analysis we will address each of respondent’s arguments in turn iii economic_substance respondent first argues that historic boardwalk hall lacks economic_substance both parties agree that an appeal in this case lies in the court_of_appeals for the third circuit see sec_7482 the court_of_appeals for the third circuit has verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports stated that a court is to analyze two aspects of a transaction to determine if it has economic_substance its objective eco- nomic substance and the subjective business motivation behind it irs v cm holdings inc 301_f3d_96 3d cir however in cm holdings inc the court went on to state that these aspects do not constitute discrete prongs of a ‘rigid two-step analysis’ but ‘represent related factors both of which inform the analysis of whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes ’ id quoting 157_f3d_231 3d cir affg in part and revg in part t c memo if however a trans- action ‘affects the taxpayer’s net economic position legal relations or non-tax business interests it will not be dis- regarded merely because it was motivated by tax consider- ations ’ id respondent argues that historic boardwalk hall is a sham because it lacked objective economic_substance and that its partners lacked any business motivation other than transfer- ring historic tax_credits from njsea to pitney bowes respondent asks that we look to the individual partners to determine the economic_substance of the transaction respondent contends that historic boardwalk hall lacked objective economic_substance because the parties in respond- ent’s view negotiated and executed a transaction in anticipa- tion of a limited number of possible outcomes none of which would appreciably affect pitney bowes’ economic position other than through a reduction of its tax_liabilities respondent argues that the following are the only possible outcomes of historic boardwalk hall’s formation assuming the parties act in an economically rational manner if the east hall was profitable njsea would be com- pelled to exercise its repurchase option immediately after the sec_47 recapture_period ended terminating pitney bowes’ interest in historic boardwalk hall pitney bowes would receive its 3-percent annual return until it exited historic boardwalk hall through preferred net cashflow distributions if the east hall was unprofitable pitney bowes would exercise its put option compelling njsea to purchase its interest in historic boardwalk hall for its 3-percent annual return in this case because east hall is unprofitable and verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner there are no preferred net cashflow distributions pitney bowes receives its payment through the gic respondent contends that the parties knew that historic boardwalk hall would not earn a profit and that the reznick projections showing a profit were simply window dressing meant to give the transaction an appearance of legitimacy respondent further argues that pitney bowes would never earn a profit on its investment in historic boardwalk hall in respondent’s view although pitney bowes was entitled to its 3-percent return either through preferred distributions or the gic historic boardwalk hall still lacked objective busi- ness substance because any return would be less than pitney bowes could have earned had it invested its capital contribu- tions in other financial instruments taking into account the time_value_of_money respondent argues that pitney bowes’ investment results in a negative cashflow to pitney bowes respondent also argues that other contractual provisions ensure that historic boardwalk hall has no economic_effect on its partners including the tax benefits guaranty agree- ment the operating deficit guaranty the completion guar- anty and the fact that all of historic boardwalk hall’s debts are nonrecourse to pitney bowes respondent concludes that the parties’ economic positions were all fixed and unaffected by the return from historic boardwalk hall in any cir- cumstance moving to the subjective test respondent argues that his- toric boardwalk hall served no subjective business_purpose because it was intended solely to facilitate njsea’s sale of rehabilitation tax_credits and other favorable tax_attributes to pitney bowes all of respondent’s arguments concerning the economic_substance of historic boardwalk hall are made without taking into account the 3-percent return and the rehabilita- tion credits respondent argues that the rehabilitation credits must be ignored in evaluating the economic_substance of historic boardwalk hall respondent points to 90_tc_1054 and argues that investment tax_credits are never to be taken into account in determining the economic_substance of a trans- action petitioner first argues that the economic_substance doc- trine is inapplicable to the historic boardwalk hall trans- verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports action because congress in enacting and amending sec_47 intended to use sec_47 to spur corporations to invest in historic rehabilitation projects that otherwise would not be economically feasible petitioner further contends that the point of the credit was to address the reality that most rehabilitation projects had an inherent lack of profitability- thus it would be inappropriate to disregard a transaction for lack of profitability when the purpose of sec_47 is to make up for that lack of profitability further petitioner puts forth alternative arguments in support of its position that the historic boardwalk hall transaction has economic_substance first petitioner argues that the rehabilitation tax_credits at issue can be taken into account in determining whether the transaction has economic_substance and provided a net economic benefit to pitney bowes petitioner points to 69_f3d_982 9th cir revg tcmemo_1992_596 and argues that we must take the rehabilitation credits into account in determining the profitability of the transaction second petitioner argues that even if we do not take the rehabilitation tax_credits into account the reznick projec- tions show that the historic boardwalk hall has economic_substance because pitney bowes and the east hall had a chance of earning a profit petitioner also asserts the 3-percent return gives the trans- action economic significance in sacks v commissioner supra the court_of_appeals for the ninth circuit evaluated the economic_substance of a solar_energy equipment sale-leaseback transaction the court_of_appeals found that the transaction had economic_substance on the basis of the following factors the taxpayer’s personal obligation to pay the price was genuine the taxpayer paid fair_market_value for the equipment the tax benefits would have existed for someone and were not created out of thin air by the transaction the business of selling solar_energy was genuine and the business consequences of a rise or fall in energy prices were genuinely shifted to the taxpayer id pincite the court_of_appeals discussed whether the solar_energy credits should be taken into account in determining verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner the profitability of the transaction the commissioner had argued successfully in this court that any financial analysis of the transaction had to be done without regard to the solar_energy credits on the basis of that argument we found that the lacked economic_substance because it was cashflow negative unless the tax_credits were taken into account and disallowed the claimed credits transaction taxpayer’s the court_of_appeals disagreed with that analysis stating that the taxpayer’s investment did not become a sham just because its profitability was based on after-tax instead of pre-tax projections id pincite the court_of_appeals went on to state that where a transaction has economic sub- stance it does not become a sham merely because it is likely to be unprofitable on a pre-tax basis id and that absence of pre-tax profitability does not show ‘whether the trans- action had economic_substance beyond the creation of tax benefits ’ where congress has purposely used tax incentives to change investors’ conduct id citation omitted the court_of_appeals rejected the commissioner’s argument that the tax benefits should be excluded from the economic anal- ysis because if the government treats tax-advantaged trans- actions as shams unless they make economic sense on a pre- tax basis then it takes away with the executive hand what it gives with the legislative id pincite ultimately the court_of_appeals recognized that if the types of transactions that congress intended to encourage had to be profitable on a pretax basis then congress would not have needed to pro- vide incentives to get taxpayers to invest in them in effect the commissioner was attempting to use the reason con- gress created the tax benefits as a ground for denying them id the court_of_appeals for the third circuit has not directly addressed whether investment tax_credits are to be taken into account in determining the economic_substance of a transaction in irs v cm holdings inc 301_f3d_96 3d cir the taxpayer attempted to rely on the opinion of the court_of_appeals for the ninth circuit in sacks in arguing that a corporate-owned life_insurance plan had eco- nomic substance because congress had explicitly sanctioned those types of tax strategies however the court_of_appeals for the third circuit distinguished sacks because the sacks opinion in allowing depreciation_deductions and investment verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports credits with respect to a sale_and_leaseback of solar_energy equipment reasoned that both federal and state legislatures had specifically encouraged investment in solar_energy and thereby skewed the neutrality of the tax system id pincite quoting sacks v commissioner supra pincite respondent argues that sacks does not control since unlike the transaction in sacks the east hall transaction and historic boardwalk hall are shams because they had no appreciable effect on the parties’ economic positions as an initial matter we do not agree with respondent that pitney bowes invested in the historic boardwalk hall trans- action solely to earn rehabilitation tax_credits we believe the 3-percent return and the expected tax_credits should be viewed together viewed as a whole the historic boardwalk hall and the east hall transactions did have economic sub- stance pitney bowes njsea and historic boardwalk hall had a legitimate business purpose-to allow pitney bowes to invest in the east hall’s rehabilitation pitney bowes invested in the east hall rehabilitation most of pitney bowes’ capital contributions were used to pay a development fee to njsea for its role in managing the rehabilitation of the east hall according to the development agreement between historic boardwalk hall and njsea respondent’s contention that pitney bowes was unnecessary to the transaction because njsea was going to rehabilitate the east hall without a corporate investor overlooks the impact that pitney bowes had on the rehabilitation no matter njsea’s intentions at the time it decided to rehabili- tate the east hall pitney bowes’ investment provided njsea with more money than it otherwise would have had as a result the rehabilitation ultimately cost the state of new jersey less respondent does not allege that a circular flow of funds resulted in pitney bowes receiving its 3-percent pre- ferred return on its capital contributions in addition pitney bowes received the rehabilitation tax_credits historic boardwalk hall and the area imposed financial requirements on both pitney bowes and njsea pitney bowes was required to make capital contributions and njsea was required to manage the east hall’s rehabilitation and assure its completion if njsea failed in its role as manager and the rehabilitation did not proceed according to the parties’ plan pitney bowes would not be required to make additional cap- verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner ital contributions this would have left njsea responsible for a larger portion of the east hall’s rehabilitation respondent points to the parties’ use of the term sale of tax_credits and argues that the term development fee and the payment of a development fee by historic boardwalk hall to njsea is merely meant to disguise evidence showing the true nature of the transaction to be a sale of tax_credits we must look to the substance of the transaction rather than the terms used by the parties the regulations clearly indicate that a development fee is a qualified_rehabilitation expense sec_1_48-12 income_tax regs the opinion_letters obtained by njsea and pitney bowes all discuss whether a development fee is the type of rehabilitation expense that is eligible to earn rehabilitation tax_credits and whether the amount of the development fee at issue was reasonable in this type of rehabilitation respondent does not argue that any portion of the rehabilitation credits claimed is inappropriate or attempt to disallow any of historic board- walk hall’s claimed credits on the ground that the develop- ment fee was not a qualified_rehabilitation expense pitney bowes faced risks as a result of joining historic boardwalk hall first and most importantly to its goals it faced the risk that the rehabilitation would not be completed in addition both njsea and pitney bowes faced potential liability for environmental hazards from the rehabilitation although historic boardwalk hall and pitney bowes were added as named insured parties to njsea’s environmental insurance there was no guaranty that the insurance payout would cover any potential liability and if njsea was required to make up any difference it would be finan- cially able to do so overall respondent’s argument that certain agreements prevented the east hall transaction from affecting the part- ners’ economic positions is incorrect these side agreements and guaranties must be looked at in context they were nec- essary to attract an equity investor these provisions are meant to protect pitney bowes from any unforeseen cir- cumstances that could arise as a result of problems with the rehabilitation respondent does not argue that the comple- tion guaranty is a sham or is not a legitimate agreement between the parties instead respondent argues that because pitney bowes’ investment is limited to its capital contribu- verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports tions and because pitney bowes cannot be held responsible for additional funds to complete the east hall rehabilitation the east hall transaction as a whole lacks economic sub- stance however those agreements show that the east hall and historic boardwalk hall did in fact affect the parties’ economic positions-the agreements were meant to prevent the transaction from having a larger impact than the parties had bargained for this is not a transaction in which the parties had com- peting interests that would work against the partnership’s stated purpose njsea and pitney bowes had a common goal the rehabilitation of the east hall njsea needed the rehabilitation to be successful in order to make the east hall an attractive site for concerts and events after the construc- tion of the new convention center pitney bowes needed the rehabilitation to be successful so it would earn rehabilitation credits and its 3-percent return both would receive a net economic benefit if the rehabilitation was successful the legislative_history of sec_47 indicates that one of its purposes is to encourage taxpayers to participate in what would otherwise be an unprofitable activity congress enacted the rehabilitation tax_credit in order to spur private investment in unprofitable historic rehabilitations as respondent notes the east hall has operated at a deficit without the rehabilitation tax_credit pitney bowes would not have invested in its rehabilitation because it could not otherwise earn a sufficient net economic benefit on its invest- ment the purpose of the credit is directed at just this problem because the east hall operates at a deficit its oper- ations alone would not provide an adequate economic benefit that would attract a private investor further if not for the rehabilitation tax_credit njsea would not have had access to the nearly dollar_figure million paid to it as a development fee for its efforts in rehabilitating the east hall considering that the cost of the rehabilitation was about dollar_figure million pitney bowes contributed about percent of the cost of the rehabilitation respondent attempts to read 90_tc_1054 as holding that the investment_tax_credit is never taken into account in consid- ering the economic_substance of a transaction friendship dairies does not make such a broad holding although we verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner held in that case that the investment tax_credits at issue could not be taken into account in evaluating the economic_substance of that transaction we did not explicitly hold that investment credits are never taken into account when applying the economic_substance_doctrine we stated that we acknowledge that many such tax-motivated transactions are congressionally approved and encouraged the determination whether a transaction is one congress intended to encourage will require a broad view of the relevant statutory framework and some investigation into legislative_history the issue of congressional intent is raised only upon a threshold determination that a particular transaction was entered into primarily for tax reasons id pincite quoting 82_tc_1001 in friendship dairies we disregarded a sale-leaseback transaction which had no chance of profitability this case is distinguishable on its facts ultimately njsea had more money for the rehabilitation than it would have had if pitney bowes had not invested in historic boardwalk hall both parties would receive a net economic benefit from the transaction if the rehabilitation was successful pitney bowes would earn a net economic ben- efit as a result of its entering into the east hall’s rehabilita- tion while njsea would see higher revenues from other atlantic city properties if the east hall was a successful loss leader and began attracting large crowds after the rehabilita- tion was completed the rehabilitation of the east hall was a success historic boardwalk hall has been operating and continues to operate day to day with the east hall being used as a convention facility in conclusion historic boardwalk hall had objective economic_substance iv whether pitney bowes was a partner in historic board- walk hall respondent next argues that pitney bowes was not a partner in historic boardwalk hall respondent contends that pitney bowes’ partnership_interest should be dis- regarded because pitney bowes had no meaningful stake in historic boardwalk hall’s success or failure and pitney bowes’ interest in historic boardwalk hall is more like debt than equity ultimately respondent’s two argu- verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports ments both center on the fact that pitney bowes’ return was limited to percent sec_761 defines partnership as follows sec_761 partnership -for purposes of this subtitle the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not within the meaning of this title subtitle a corporation or a_trust or estate both petitioner and respondent point to 337_us_733 in support of their argu- ments in culbertson the supreme court had to determine whether a valid partnership was formed the supreme court listed several objective factors that influence the determina- tion of whether a partnership is valid including the agreement between the parties the conduct of the parties in executing its provisions the parties’ statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contribu- tions the actual control of income and the purposes for which the income is used id pincite see also va historic tax_credit fund lp v commissioner tcmemo_2009_295 in va historic tax_credit fund we applied the culbertson factors and upheld a partnership which was formed to allow the partners to share and distribute state tax_credits in 42_tc_1067 this court stated that while all circumstances are to be considered the essential question is whether the parties intended to and did in fact join together for the present con- duct of an undertaking or enterprise and cited commis- sioner v culbertson supra pincite which stated the question is not whether the services or capital contributed by a partner are of sufficient importance to meet some objective standard but whether considering all the facts the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise petitioner argues that historic boardwalk hall is a valid partnership and that pitney bowes was a partner in that partnership petitioner points to the partnership agree- ment the parties’ actions in negotiating that agreement and the parties’ actions after the agreement was executed peti- verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner tioner contends that pitney bowes’ extensive investigation of all aspects of the transaction and historic boardwalk hall’s business changes made after execution all support a conclu- sion that pitney bowes was a partner in historic boardwalk hall we agree with petitioner pitney bowes and njsea in good_faith and acting with a business_purpose intended to join together in the present conduct of a business_enterprise as we held above pitney bowes and njsea joined together in a transaction with economic_substance to allow pitney bowes to invest in the east hall rehabilitation further as we found above the decision to invest provided a net economic benefit to pitney bowes through its 3-percent preferred_return and rehabilitation tax_credits combined with our above holding that historic boardwalk hall had economic_substance it is clear that pitney bowes was a partner in his- toric boardwalk hall the parties’ investigations and documentation both sup- port a finding that the parties intended to join together in a rehabilitation of the east hall although the confidential offering memorandum used the term sale it was used in the context of describing an investment transaction the con- fidential offering memorandum accurately described the sub- stance of the transaction an investment in the east hall’s rehabilitation the parties’ investigation likewise supports a finding of an effort to join together in rehabilitating the east hall the parties investigated potential environmental hazards and attempted to mitigate them this included two analyses by consulting firms and adding historic boardwalk hall and pitney bowes as named parties to njsea’s insurance policies njsea and pitney bowes sought and received a number of opinion_letters evaluating various aspects of the transaction the executed transaction documents accurately represent the substance of the transaction the area is between pitney bowes and njsea and provides a detailed description of his- toric boardwalk hall’s purpose-to rehabilitate and manage the east hall since formation historic boardwalk hall has carried out its goals the area describes pitney bowes and njsea as members and also provides for transfers of their membership interests in later years the development agree- ment between historic boardwalk hall contractually obli- verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports gates njsea to manage the east hall’s rehabilitation and accurately represents the substance of the transaction since execution of those agreements the parties have car- ried out their responsibilities under the area njsea oversaw the east hall’s rehabilitation and pitney bowes made its required capital contributions the east hall was actually rehabilitated did reopen to the public and has been success- ful this rehabilitation provided benefits to both pitney bowes and njsea respondent again asks us to ignore the rehabilitation tax_credits at issue pitney bowes joined historic boardwalk hall in exchange for its 3-percent preferred_return and the rehabilitation tax_credits the 3-percent preferred_return and the rehabilitation tax_credits provided a net economic benefit to pitney bowes even if we do ignore the tax_credits pitney bowes’ interest is not more like debt than equity because pitney bowes is not guaranteed to receive a 3-percent return every year because the east hall operated at a loss each year pitney bowes was not guaranteed the 3-percent return at the end of a given year because there might not be suffi- cient cashflow to pay it in accord with the area pitney bowes might not receive its preferred_return until njsea pur- chased pitney bowes’ membership interest if at all taking into account the stated purpose behind historic boardwalk hall’s formation the parties’ investigation of the transaction the transaction documents and the parties’ respective roles we hold that historic boardwalk hall was a valid partnership v whether the east hall was sold to historic boardwalk hall respondent next argues that njsea did not transfer the east hall to historic boardwalk hall for federal_income_tax purposes because njsea did not transfer the benefits_and_burdens_of_ownership whether the benefits_and_burdens_of_ownership with respect to property have passed to the taxpayer is a question of fact that must be answered from the intentions of the par- ties as established by the written agreements read in light of the attending facts and circumstances 124_tc_244 affd 469_f3d_436 5th cir verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner 77_tc_1221 we look to the substance of the agreement and not just the labels used by the parties arevalo v commissioner supra pincite the following factors are consid- ered whether legal_title passes how the parties treat the transaction whether equity was acquired in the prop- erty whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obliga- tion on the purchaser to make payments whether the right of possession vested in the purchaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property id that respondent argues the burdens of ownership remained with njsea because it bore all of the burdens of the east hall’s operation and rehabilitation including remaining liable for the east hall’s operating_expenses real_estate_taxes workers’ compensation and property and other insur- ance coverage and for completion of the east hall rehabilita- tion respondent contends that njsea also remained respon- sible for any excess development costs interest taxes and the costs of any environmental problems respondent concur- rently argues that njsea maintained the benefits of owner- ship because it had the authority through its purchase option to purchase pitney bowes’ interest in historic board- walk hall at any time respondent points to 562_f2d_258 3d cir revg tcmemo_1976_40 and argues that under the court_of_appeals for the third circuit’s authority a purchase option requires a finding that the benefits and burdens were not passed petitioner argues that the transaction documents clearly show the parties’ intent to sell the east hall to historic boardwalk hall petitioner also argues that njsea had a contractual obligation to deliver the east hall to historic boardwalk hall that historic boardwalk hall had an obliga- tion to pay for the east hall and that historic boardwalk hall had possession of the east hall some of the factors weigh in favor of finding a sale the parties treated the transaction as a sale possession of the east hall vested in historic boardwalk hall historic boardwalk hall reported the east hall’s profits and stood to lose its income if the east hall stopped operating as an event verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports space others weigh against petitioner njsea remained liable for the east hall’s property taxes because historic boardwalk hall operated at a loss njsea was not guaranteed to receive payments on the acquisition loan each year njsea could reacquire the east hall by exercising its option under article dollar_figure of the area we must evaluate whether the east hall was transferred in the context of this specific rehabilitation transaction we look at all the facts and circumstances surrounding the transaction at issue the east hall has been operating as an event space and all income and expenses of the east hall have been reported on historic boardwalk hall’s forms bank accounts were opened in historic boardwalk hall’s name by smg as operator of the east hall respondent argues that the benefits and burdens were not transferred because njsea remained liable for the rehabilita- tion and the expense of managing the east hall respondent points to statements by njsea executives that the east hall would operate in the same manner as it had before historic boardwalk hall was formed and argues that these state- ments support a conclusion that the benefits and burdens were not transferred to historic boardwalk hall respondent misinterprets the context of these statements they were made in relation to njsea’s decision to assign some of its construction contracts to historic boardwalk hall the state- ments appear to have been made to third parties and were meant to assuage the concerns of those third parties that their contracts and dealings with regard to the east hall would be affected by the contract assignment to historic boardwalk hall respondent’s additional argument in the context of the east hall’s ownership concerns the article dollar_figure purchase option respondent points to sun oil co v commissioner supra and contends that in the court_of_appeals for the third circuit a purchase option such as the one in article dollar_figure requires a finding that the benefits_and_burdens_of_ownership remained with njsea we do not believe that sun oil controls in that case sunray dx oil co sunray sold parcels of land to a tax-exempt_trust sunray then leased those par- cels back the commissioner challenged sunray’s deductions verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner for lease payments this court found in favor of the tax- payer but the court_of_appeals for the third circuit reversed our decision the court_of_appeals focused on sunray’s ability to recover the land sold to the tax-exempt_trust sunray had a number of options if it decided it wanted to recover a specific piece of land first it could simply swap another piece of land for that land without the trust’s being able to reject it second sunray could make an offer to repurchase a specific piece of land lastly sunray had a right of repurchasing the land for an amount equal to the present_value of rent pay- ments due years in the future which would be an almost negligible value the court_of_appeals focused on how these provisions did not truly transfer any rights to the trust the court_of_appeals observed that because sunray could without any restrictions swap any piece of land for one subject_to the sale-leaseback at issue the offer provisions in the contracts were rendered moot further the court_of_appeals held that because sunray could always repurchase the land for an almost negligible amount by its repurchase options it could always recover the land without paying the trust fair_market_value the court_of_appeals stated the options to repurchase provide sunray with a built in latch-string by which it could spring legal_title to the properties whenever it served its convenience without obligating sunray to pay fair_market_value sun oil co v commissioner f 2d pincite as an initial matter we note that sun oil is distinguish- able on its facts that case dealt with a sale-leaseback trans- action entered into to generate artificial rent deductions further we do not believe that the presence of a purchase option prevents our finding that the benefits_and_burdens_of_ownership of the east hall were transferred to historic boardwalk hall in the context of the rehabilitation tax_credit a purpose of historic boardwalk hall was to allow pitney bowes to invest in the rehabilitation of the east hall and earn rehabilitation tax_credits the purchase option agree- ment gave njsea the right to purchase pitney bowes’ mem- bership interest in historic boardwalk hall at any time during a 12-month_period beginning months after the verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports entire east hall was placed_in_service for purposes of deter- mining the historic rehabilitation credits the rehabilitation credits of pitney bowes would have been subject_to recapture had it disposed of its partnership_interest within months after the renovated east hall was placed_in_service see sec_50 sec_1_47-6 income_tax regs the statute dem- onstrates an anticipation of repurchase and creates a dis- incentive congress established a means to police early dis- positions and created a deterrent to a premature buyout for these reasons njsea’s purchase option was not contrary to the purpose of the rehabilitation tax_credit in conclusion we find that njsea transferred the benefits_and_burdens_of_ownership of the east hall to historic board- walk hall vi respondent’s recasting of the transaction respondent alternatively determined in the fpaa that it was necessary to recast the east hall transaction to achieve tax results that are consistent with the intent of subchapter_k sec_1_701-2 income_tax regs gives the commis- sioner the authority to recast transactions for federal_income_tax purposes if a partnership is formed_or_availed_of in connection with a transaction a principal purpose of which is to reduce substantially the present_value of the partners’ aggregate federal_income_tax liability in a manner that is inconsistent with subchapter_k sec_1_701-2 income_tax regs provides that the following requirements are implicit in the intent of subchapter_k the partnership must be bona_fide and each partnership transaction or series of related transactions must be entered into for a substan- tial business_purpose the form of each partnership transaction must be respected under substance over form principles the tax consequences under subchapter_k to each partner of partnership operations and of transactions between the partner and the partnership must accurately reflect the partners’ economic agreement and clearly reflect the partner’s income requirement however contains an exception in certain situations some statutory and regulatory requirements imposed on partnerships by subchapter_k may cause tax results that do not accurately reflect the partners’ economic agreement or clearly reflect the partners’ income thus vio- verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner lating requirement above sec_1_701-2 income_tax regs provides that if a transaction satisfies require- ments and requirement will be treated as satisfied to the extent that the application of such a provision to the transaction and the ultimate tax results taking into account all the relevant facts and circumstances are clearly con- templated by that provision the determination of whether a transaction involving a partnership ought to be recast is made with consideration given to the statutory provision giving rise to the tax benefits and all pertinent facts and circumstances sec_1_701-2 income_tax regs provides a nonexclusive list of factors to be considered including whether the present_value of the partners’ aggregate federal tax_liability is substantially less than had the partners owned the partnership’s assets and conducted the partnership’s activities directly the present_value of the partners’ aggregate federal tax_liability is substantially less than would be the case if purportedly separate trans- actions that are designed to reach a particular result are integrated and treated as steps in a single transaction one or more partners who are necessary to achieve the claimed tax results either have a nominal interest in the partnership are substantially protected from any risk of loss from the partnership’s activities or have little or no participation in the profits from the partnership’s activi- ties other than a preferred_return that is in the nature of a payment for_the_use_of capital substantially_all of the partners are related directly or indirectly to one another partnership items are allocated in compliance with the literal lan- guage of sec_1_704-1 and sec_1_704-2 but with results that are inconsistent with the purpose of sec_704 and those regulations the benefits_and_burdens_of_ownership of property nominally contrib- uted to the partnership are in substantial part retained directly or indirectly by the contributing_partner or a related_party or the benefits_and_burdens_of_ownership of partnership property are in substantial part shifted directly or indirectly to the distributee partner before or after the property is actually distributed to the distributee partner or a related_party respondent argues that his decision to recast the east hall transaction was correct because historic boardwalk hall’s principal purpose was to substantially reduce the present_value of pitney bowes’ aggregate tax_liability in a manner inconsistent with the purpose of subchapter_k verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports petitioner however contends that the east hall trans- action is wholly consistent with the purpose of subchapter_k and further argues that the east hall transaction is analo- gous to examples of the proper use of partnerships in sec_1_701-2 income_tax regs sec_1_701-2 income_tax regs lists various factual situations involving the use of a partnership and evaluates whether that use is or is not con- sistent with the intent of subchapter_k sec_1_701-2 example income_tax regs involves the formation of a partnership by a and b two high-bracket taxpayers and x a corporation with net oper- ating loss carryforwards a b and x form partnership prs to own and operate a building that qualifies for sec_42 low-income-housing credits prs is financed with cash con- tributions by a and b and nonrecourse indebtedness and the partnership_agreement provides for special allocations of income and deductions including depreciation to a and b equally this allocation is consistent with the allocation of other economically substantial partnership items attributable to the building the sec_42 low-income-housing credits are also allocated according to the partnership_agreement the partners and partnership comply with all applicable partnership regulations in their management and reporting of the partnership these include sec_1_704-1 and iii e and income_tax regs the ultimate result reached by the commissioner is that individuals a and b are allowed to deduct their distributive shares of prs’ losses against their nonpartnership income and to apply the low-income-housing credits against their tax_liabilities example goes on to indicate that this allocation may not accurately reflect the partners’ economic agreement or clearly reflect income however because the provisions that lead to this result sec_1_704-1 and iii e and income_tax regs clearly con- templated this result then requirement discussed above is treated as having been satisfied the use of prs results in partners a and b’s aggregate federal_income_tax liability being lower than if a and b had owned the building directly this result flows from a and b’s being able to use corporation x’s otherwise allocable credits example concludes that even though the use of partner- ship prs leads to this result the prs transaction is not incon- verdate 0ct date jkt po frm fmt sfmt v files historic sheila historic boardwalk hall llc v commissioner sistent with the intent of subchapter_k as a result the commissioner cannot invoke sec_1_701-2 income_tax regs to recast the transaction respondent disputes petitioner’s reliance on example and argues that it is inapplicable respondent contends that example concerns a general_partnership unlike pitney bowes njsea and historic boardwalk hall where all part- ners have personal liability none of the entities is tax exempt sec_42 does not require a profit_motive and the taxpayers are at risk if the building declines in value its for substantial business_purpose income_tax regs and concludes respondent argues that historic boardwalk hall violated sec_1_701-2 income_tax regs because there was no formation respondent points to certain factors listed in sec_1 c that sec_1_701-2 income_tax regs has been violated these factors include pitney bowes’ aggregate tax liability’s being lower as a result of historic boardwalk hall’s creation thus pitney bowes is substantially protected from any risk of loss and has little or no participation in the partnership’s profits other than its preferred_return respondent does not argue a breach of requirement or of sec_1_701-2 income_tax regs we have previously rejected respondent’s contentions in the context of his other arguments we agree with petitioner that respondent’s decision to recharacterize the east hall transaction pursuant to sec_1_701-2 income_tax regs was inappropriate njsea and pitney bowes had the legitimate business_purpose as discussed above of allowing pitney bowes to invest in the east hall’s rehabilitation the use of a partnership was necessary to allow a for-profit cor- poration to invest in the rehabilitation of a government- owned building although pitney bowes’ aggregate tax_liability was reduced as a result of this transaction congress intended to use the rehabilitation tax_credit to draw private investments into public rehabilitations further the regulations clearly contemplate a situation in which a partnership is used to transfer valuable tax_attributes from an entity that cannot use them-corporation x-to individuals who can-taxpayers a and b see sec_1_701-2 example income_tax regs verdate 0ct date jkt po frm fmt sfmt v files historic sheila united_states tax_court reports vii sec_6662 accuracy-related_penalty respondent determined in the fpaa that historic board- walk hall should be liable for the accuracy-related_penalty pursuant to sec_6662 because we find respondent’s other determinations to be incorrect the sec_6662 penalty is inapplicable viii conclusion respondent’s determinations in the fpaa were incorrect to reflect the foregoing an appropriate decision will be entered f verdate 0ct date jkt po frm fmt sfmt v files historic sheila
